                 Case 2:18-cv-00884-RSM Document 37 Filed 10/03/19 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8 KULWINDER MUTTI et al.,

 9                                Plaintiff,              Case No. C18-0884 RSM

10          v.                                            ORDER REGARDING
                                                          SETTLEMENT CONFERENCE
11 RUSHMORE LOAN MANAGEMENT
   SERVICES et al.,
12
                                 Defendant.
13
           This case has been referred for a settlement conference before the Honorable MARY
14
   ALICE THEILER, United States Magistrate Judge. All parties and their counsel are hereby
15
   DIRECTED to appear on: Thursday, January 16, 2020 at 9:30am at
16
                                   United States District Courthouse
17                            700 Stewart St. 12th floor - Courtroom 12A
                                            Seattle, WA 98101
18
                                      WHO MUST BE PRESENT
19
           Counsel accompanied by the client or a representative with full authority to resolve the
20
   case must appear. If there are other parties necessary to settle the case, please arrange for their
21
   attendance. Failure to participate in good faith may result in an award of costs and fees incurred
22
   by the other parties regarding the conference, or other sanctions.
23



     ORDER REGARDING SETTLEMENT CONFERENCE- 1
              Case 2:18-cv-00884-RSM Document 37 Filed 10/03/19 Page 2 of 2




 1                                      SETTLEMENT MEMOS

 2          Each party shall:

 3          (1) Exchange settlement briefs no more than 8 pages in length that set forth the issues to

 4             resolve, and current status of settlement by 4:00 pm, January 10, 2020. Do not file

 5             your briefs. A copy should be emailed to Judge Theiler at

 6             Kadya_Peter@wawd.uscourts.gov and Gary_Burnopp@wawd.uscourts.gov.

 7          (2) Email a separate confidential settlement memo no more than 5 pages to Judge

 8             Theiler, only, at Kadya_Peter@wawd.uscourts.gov and

 9             Gary_Burnopp@wawd.uscourts.gov by 4:00 pm, January 10, 2020. These memos

10             are confidential; do not file them with the Clerk’s office or serve them on opposing

11             counsel. These memos shall set forth a settlement proposal, and what barriers, if any,

12             there are to achieving a settlement.

13                                        CONFIDENTIALITY

14          All parties should keep an open mind and be willing to reassess previous positions.

15 Parties should be frank and address each other with courtesy and respect. To encourage an open

16 discussion, the Court directs all matters communicated in connection with this judicial settlement

17 are confidential and cannot be used for any other purpose. In order to allow enough time for a

18 thorough exploration of the issues, we have set aside the entire day for this conference. Please

19 adjust your schedules accordingly.

20          DATED this 3rd day of October, 2019.

21

22                                                       A
                                                         Mary Alice Theiler
23                                                       United States Magistrate Judge



     ORDER REGARDING SETTLEMENT CONFERENCE- 2
